PER CURIAM.
In this disciplinary proceeding the referee has filed with the Court his report recommending that respondent be found guilty of professional misconduct, suspended from the practice of law for a period of ninety days, and thereafter placed on probation for an additional period of six months under prescribed terms. Neither the Bar nor respondent has filed a petition for review.
We have examined the record and conclude that the referee’s findings are amply supported by clear and convincing evidence. In accordance with Integration Rule 11.-09(3)(f), we therefore approve and adopt the disciplinary recommendations of the referee.* Respondent is hereby suspended from the practice of law for a period of ninety days, to be followed by supervised *777probation for six months during which time respondent shall file monthly with staff counsel of The Florida Bar a caseload report showing the names and current status of matters which respondent has agreed to undertake on behalf of clients, including information as to cases disposed of during the month. Respondent is further directed to pay the costs of these proceedings in the amount of $449.50.
It is so ordered.
OVERTON, C. J., and ADKINS, ENGLAND, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.
BOYD, J., concurs in part and dissents in part with an opinion.

 The referee’s recommended procedure for the supervised probation, however, is slightly modified as reflected in this opinion.